FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30260

               Plaintiff - Appellee,             D.C. No. 1:97-cr-00124-JDS

  v.
                                                 MEMORANDUM *
ALFRED PETERSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Jack D. Shanstrom, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Alfred Peterson appeals from the 13-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peterson contends that the district court procedurally erred by failing to

calculate the Guideline range. This contention is belied by the record.

      Peterson also contends that the district court failed to consider the 18 U.S.C.

§ 3553(a) sentencing factors and failed to provide an adequate explanation of the

sentence. Contrary to Peterson’s contention, the record reflects that the district

court considered the relevant § 3553(a) factors. See 18 U.S.C. § 3583(e); see also

United States v. Miqbel, 444 F.3d 1173, 1181-82 (9th Cir. 2006). In addition, the

district court considered Peterson’s health issues, and the context and record make

clear the district court’s reasoning. See Rita v. United States, 551 U.S. 338, 359

(2007).

      Moreover, in light of the totality of the circumstances and the factors

applicable under 18 U.S.C. § 3583(e), the sentence is substantively reasonable.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                    10-30260